THOMAS, J.
(concurring and dissenting).
I agree with the majority’s decision to uphold the admission of the drugs into evidence. I disagree, however, with the majority’s decision to remand this matter to the circuit court for a determination as to whether the juror intentionally concealed that her mother had been the victim of a crime. Although I agree with the majority that the juror’s failure to disclose that her mother had been the victim of a violent crime could have been a material factor in the defense’s decision to use one of its peremptory challenges, I note the trial judge never ruled — nor was he requested to rule — as to whether this failure could have supported a challenge for cause. See State v. Woods, 345 S.C. 583, 587, 550 S.E.2d 282, 284 (2001) (stating concealment of information by a juror is grounds for a new trial only when (1) the court finds the juror intentionally concealed the information and (2) the information concealed would have supported a challenge for cause or would have been a material factor in the use of the requesting party’s peremptory challenges).
When a party argues on appeal that a new trial should have been granted because a juror failed to disclose information during the voir dire, the first question for the appellate court is whether the concealment was intentional. State v. Kelly, 331 S.C. 132, 146, 502 S.E.2d 99, 106-07 (1998). There are two prerequisites for intentional concealment. First, the voir dire question must be “reasonably comprehensible to the average juror.” Woods, 345 S.C. at 588, 550 S.E.2d at 284. In addition, the party seeking a new trial must show “the subject of the inquiry is of such significance that the juror’s failure to respond is unreasonable.” Id. I would hold Miller satisfied neither prerequisite in this case.
The majority is correct that a determination of intentional concealment should be made by the trial judge; however, the trial judge cannot make such a finding unless evidence is presented upon which he can rule. Miller, as the moving party, had the burden to present that evidence. Cf. State v. *59Bonneau, 276 S.C. 122, 125, 276 S.E.2d 300, 301 (1981) (“It is, of course, incumbent upon an appellant in this court to prove that he was denied a fair trial.”).
The majority has quoted portions of the transcript in which the trial judge stated he interpreted Woods to impose an objective standard in determining whether a juror’s nondisclosure was deliberate and the juror’s testimony was therefore not necessary to either party’s position. The majority construes the trial judge’s statements as a ruling in Miller’s favor and asserts it would be counterintuitive to penalize him for not disagreeing with it. The portions of the colloquy following what the majority has quoted, however, show the trial judge offered both Miller and the State the opportunity to subpoena the juror at a later date to determine her intention when she failed to advise the court about her participation in the earlier trial:
Defense Counsel: Right. Well, but the issue is not whether — it’s simply would I have used it had she said yes, she was, and that really, the material factor is really in the mind — is what the judge believes is in the mind of the defense or whoever is exercising the strike, but we’ll try to get you some more guidance on that.
The Court: That’s all I’m asking you. If you all want to take her testimony, let me know and we’ll come over to Lancaster one day and see what she’s got to say.
Solicitor: Thank you, Judge.
Defense Counsel: Thank you. So within 30 days you want an order with all this?
The Court: Do a short order and say it’s under advisement and you all will have 30 days to file your memo. If you would like to take her testimony, let me know and I’ll reconvene the hearing and we’ll come to Lancaster and we’ll get the clerk to subpoena her and bring her in to hear what she’s got to say. If you want to do that. If you don’t, that’s fine. I’m not trying to tell you how to try your case. I’m just affording you the opportunity.
Defense Counsel: Thank you, Judge.4
*60The trial court left the record open after the motion hearing for counsel to take testimony from the juror on this issue. Neither the State nor the defense took advantage of this opportunity despite having nearly a year to do so. Under these circumstances, I would hold a remand is unnecessary. See State v. Cooper, 334 S.C. 540, 551, 514 S.E.2d 584, 590 (1999) (noting in response to the appellant’s argument that the trial court should have done something more to investigate a juror’s alleged misconduct, “defense counsel never requested that the trial court do anything else”).
Furthermore, nothing in the record or briefs indicates the defense requested the trial judge to find the subject of the inquiry was of such significance that the juror’s failure to respond was unreasonable, and no foundation was laid for such a finding. Thus, the second prerequisite for intentional concealment was not met, and this failure alone is sufficient to hold that intentional concealment, for the purposes of determining whether a new trial was warranted, was not established.
Finally, I would hold the voir dire question was not reasonably comprehensible to the average juror. As stated in the majority opinion, the trial judge inquired of potential jurors whether any of them had been a victim of a crime in Lancaster County or whether a member of “your immediate family” had been the victim of a crime. I do not think it would have been unreasonable for the juror to have understood the question to apply to only members of her household, which may not have included her mother. Cf. Barkley v. Int’l Mut. Ins. Co., 227 S.C. 38, 42-43, 86 S.E.2d 602, 604 (1955) (agreeing with the view that “family” “signifies the collective body of persons living in one house,” characterizing the term “immediate family” as “one more restricted in meaning and scope,” and noting this term, when used in the policies of mutual benefit societies, has been held to exclude those living outside the insured’s household) (quoting Home Ins. Co. v. Pettit, 225 Ala. 487, 143 So. 839, 840 (1932)). In addition, as the majority acknowledges, the voir dire question with which we are concerned was *61part of a long series of questions with no pause to allow jurors a chance to respond. Contrary, then, to the position the defense took during the hearing on Miller’s new trial motion, I would decline to hold either that the question was on its face comprehensible to the average juror or that the juror’s failure to respond to the question amounted to deliberate nondisclosure. See Woods, 345 S.C. at 588, 550 S.E.2d at 284 (“Unintentional concealment ... occurs where the question posed is ambiguous or incomprehensible to the average juror, or where the subject of the inquiry is insignificant or so far removed in time that the juror’s failure to respond is reasonable under the circumstances.”). Without the juror’s testimony about her understanding of the inquiry, I would be reluctant to hold her nondisclosure amounted to a deliberate attempt on her part to mislead the court about her impartiality.
I would affirm Miller’s conviction.

. The record did not include an order prepared by either Miller or the State pursuant to these instructions; however, defense counsel's statements to the court suggest he understood he was responsible for *60drafting it. Whether or not such an order was prepared, the record includes a letter from defense counsel to the trial judge in which counsel states he sent a memorandum within thirty days after the hearing on Miller’s new trial motion.